DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 6, 8, 13, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 13, and 15 recite the limitation ”the extension configuration of the SPBM certificate for key agreement.” There is insufficient antecedent basis for this limitation in the claim.


receiving, from the LBA, a request for certificate information configured in the SSP including at least one of an SPB Family ID or an SPB Family Custodian Object ID;
generating SSP certification information based on the SPB Family ID and the SPB Family Custodian Object ID included in the request for certificate information configured in the SSP; and

As emphasized above, while generation is claimed based on both SPB Family ID and the SPB Family Custodian Object ID, it is not claimed that both are necessarily received.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 4, 6, 8 – 13, 15, 17, and 18  rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0064552 to PARK et al. (hereinafter “PARK”).

Regarding Claim 1, PARK discloses a method of a smart secure platform (SSP) in a terminal verifying certificate in a wireless communication system (method for an embedded universal integrated circuit card, a related device, and a system, which can implement … management on eUICCs. [¶ 0006]. The Examiner notes that the language, as phrased, is ambiguous - consistent with e.g., the Abstract of the present application, the phrase is interpreted as “a method of a smart secure platform (SSP) in a terminal of a wireless communication system for verifying a certificate of a terminal”), the method comprising:
receiving, from a local bundle assistant (LBA), a request for an SSP credential including secondary platform bundle family identifier (SPB Family ID), secondary platform bundle family custodian object identifier (SPB Family Custodian Object ID) and a secondary platform bundle manager (SPBM) certificate for key agreement (FIGS. 8A and 8B are a signal flow diagram illustrating a network initialization procedure. [¶ 0491] … The LPA (i.e., the terminal 110). [¶ 0493] … SRToken1 may include the information as follows: cert_SR_ECDSA CERT_ECDSA, nonce_SR NONCE_SR, sign_SR1 SIGN_ECDSA. [¶ 0514] … The EventResponse message may include the for” or “to be used with/by/for”) is considered a recitation of intended use that does not provide a structural difference from the prior art structure. See 2112.01 (I); 3) there is no claim or requirement as to whether either one or both of the SSP or LBA are components of the same device (i.e., integrated/collocated) or e.g., components of the same Secure Element (SE) of the same device, or how they may be otherwise distinguished from one another besides, e.g., software modules residing in memory of the same device (i.e., the method being purely internal to a device or SE).);
verifying the SPBM certificate for key agreement based on the SPB Family ID and the SPB Family Custodian Object ID (The eUICC 115 may verify the srToken1 at step 861. [¶ 0521]);
generating the SSP credential (The eUICC 115 may generate an eUICCToken at step 863. [¶ 0529]); and
transmitting, to the LBA, the generated SSP credential (The eUICCToken may include the information as follows: eventID EventID, sign_eUICC SIGN_ECDSA, nonce_eUICC NONCE_eUICC. [¶ 0530] … The eUICC 115 may send the terminal 110 an ES10_GetAuthDataResponse message at step 865. [¶ 0532] … 

Regarding Claim 2, PARK discloses the method of claim 1.
PARK further discloses further comprising:
receiving, from the LBA, an SPBM credential including an SPBM certificate for digital signature (FIGS. 8A and 8B are a signal flow diagram illustrating a network initialization procedure. [¶ 0491] … The LPA (i.e., the terminal 110). [¶ 0493] … SRToken1 may include the information as follows: cert_SR_ECDSA CERT_ECDSA, nonce_SR NONCE_SR, sign_SR1 SIGN_ECDSA. [¶ 0514] … The EventResponse message may include the information as follows: resultCode - ResultCode, eventType - EventType, srToken1 - SRToken1 [¶ 0519] … The terminal 110 may send the eUICC 115 an ES10_GetAuthDataRequest message at step 860. [¶ 0520]. The Examiner notes: 1) without explicit claim or requirement as to structure or functionality, descriptive adjectives are not given patentable weight; 2) there is no claim or requirement as the SPBM certificate for digital signature being different from the SPBM certificate for key agreement.); and
verifying the SPBM certificate for digital signature based on the SPB Family ID and the SPB Family Custodian Object ID (The eUICC 115 may verify the srToken1 at step 861. [¶ 0521]) 

Regarding Claim 3, PARK discloses the method of claim 2.
further comprising:
installing a bundle related to the SPB Family ID and the SPB Family Custodian Object ID (an electronic device may include a UICC 115 capable of installing a downloaded profile therein. … The UICC 115 capable of installing a downloaded profile therein may be referred to as an eUICC 115. [¶ 0062])

Regarding Claim 4, PARK discloses the method of claim 1.
wherein the SPB Family ID and the SPB Family Custodian Object ID are included in the extension configuration of the SPBM certificate for key agreement (FIGS. 8A and 8B are a signal flow diagram illustrating a network initialization procedure. [¶ 0491] … The LPA (i.e., the terminal 110). [¶ 0493] … SRToken1 may include the information as follows: cert_SR_ECDSA CERT_ECDSA, nonce_SR NONCE_SR, sign_SR1 SIGN_ECDSA. [¶ 0514] … The EventResponse message may include the information as follows: resultCode - ResultCode, eventType - EventType, srToken1 - SRToken1 [¶ 0519] … The terminal 110 may send the eUICC 115 an ES10_GetAuthDataRequest message at step 860. [¶ 0520]. The Examiner notes it is ambiguous as to what an extension configuration is.)

Regarding Claim 6, PARK discloses the method of claim 2.
wherein the SPB Family ID and the SPB Family Custodian Object ID are included in the extension configuration of the SPBM certificate for digital signature (FIGS. 8A and 8B are a signal flow diagram illustrating a network extension configuration is.)

Regarding Claim 8, PARK discloses the method of claim 1.
PARK further discloses further comprising:
receiving, from the LBA, a request for certificate information configured in the SSP including at least one of an SPB Family ID or an SPB Family Custodian Object ID (FIGS. 8A and 8B are a signal flow diagram illustrating a network initialization procedure. [¶ 0491] … The LPA (i.e., the terminal 110). [¶ 0493] … SRToken1 may include the information as follows: cert_SR_ECDSA CERT_ECDSA, nonce_SR NONCE_SR, sign_SR1 SIGN_ECDSA. [¶ 0514] … The EventResponse message may include the information as follows: resultCode - ResultCode, eventType - EventType, srToken1 - SRToken1 [¶ 0519] … The terminal 110 may send the eUICC 115 an certificate and a credential – see e.g., ¶ 0067 of the published present Specification   );
generating SSP certification information based on the SPB Family ID and the SPB Family Custodian Object ID included in the request for certificate information configured in the SSP  (The eUICC 115 may generate an eUICCToken at step 863. [¶ 0529]); and
transmitting, to the LBA, the generated SSP certification information (The eUICCToken may include the information as follows: eventID EventID, sign_eUICC SIGN_ECDSA, nonce_eUICC NONCE_eUICC. [¶ 0530] … The eUICC 115 may send the terminal 110 an ES10_GetAuthDataResponse message at step 865. [¶ 0532] … The ES10_GetAuthDataResponse message may include the information as follows: resultCode ResultCode, eUICCToken EUICCToken. [¶ 0533])

Regarding Claim 9, PARK discloses the method of claim 8.
PARK further discloses wherein the SSP certification information comprises 
general certificate information, 
bundle family certificate information, 
bundle family custodian certificate information, 
first certificate information for the SSP to verify the SPBM, and 
second certificate information for the SPBM to verify the SSP.

(The terminal 110 may read the CERTS_eUICC from the eUICC 115 through steps 611 and 612.  The CERTS_eUICC may include an eUICC certificate and an EUM certificate.  In detail, the terminal 110 may send the eUICC 115 a LocalManagementRequest message including CERTS_eUICC request information (GetCert) at step 611 and receive a LocalManagementResponse message including the CERTS_eUICC from the eUICC 115 at step 612. … The terminal 110 may read a protected BID value from the eUICC 115 through steps 613 and 614.  The protected EID may include at least one of the following information items: Time information, EID or hashed EID value, BID-signed value [¶¶ 0222 – 0226]. The Examiner notes: 1) without explicit claim or requirement as to structure or functionality, descriptive adjectives are not given patentable weight; 2) claim to use/purpose (e.g., “for”) is considered a recitation of intended use that does not provide a structural difference from the prior art structure. See 2112.01 (I); 3) there is no claim or requirement as to the various “information” being distinct, different, or non-overlapping

Regarding Claim 10, the features of Claim 10 are essentially the same as Method Claim 1 with a PARK further disclosing “a smart secure platform (SSP) in a terminal verifying certificate in a wireless communication system, the SSP comprising: a transceiver; and at least one processor coupled with the transceiver” (The terminal includes a transceiver for communicating signals with a network entity and a control unit which controls transmitting a first message including information on a profile to be received from a profile provision server. [¶ 0025] … each block of the flowchart illustrations … can be implemented by computer program instructions. … the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. … the eUICC 115 is fixed to the terminal 110 … The eUICC ID may be interchangeably referred to as a specific secure domain of the eUICC 115. [¶ 0064] … the profile container may be referred to as a profile domain.  The profile container may be a security domain. [¶ 0065]) performing the Method of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 2 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 12, the features of Claim 12 are essentially the same as Claim 3 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 4 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 6 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 6 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 9 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 9.
	
Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of U.S. Patent Publication 2012/0297473 to CASE et al. (hereinafter “CASE”).

Regarding Claim 5, PARK discloses the method of claim 1.
While PARK does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CASE teaches further comprising:
determining the SPBM certificate for key agreement as invalid, when the verification of the SPBM certificate for key agreement fails (The disclosed 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARK with that of CASE for advantage of systems, methods, and apparatus embodiments are described herein for ensuring the validity of a certificate used to establish a secure channel with a constrained network entity. (CASE: ¶ 0005)

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 5 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 5.

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of U.S. Patent Publication 2018/0091314 to LI et al. (hereinafter “LI”).

Regarding Claim 7, PARK discloses the method of claim 2. 
While PARK does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, LI teaches further comprising:
determining the SPBM certificate for digital signature as invalid, when the verification of the SPBM certificate for digital signature fails (if the digital signature fails the authentication, it is determined that the digital certificate is invalid. [¶ 0043])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of PARK with that of LI for advantage of a method for trusted module execution, executed by a processor, is provided. (LI: ¶ 0007)

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 7 with the SSP of Claim 10 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ERNEST G TACSIK/
Examiner, Art Unit 2644